Appellant was convicted in the Criminal District Court of Travis County of misapplication of public money, and his punishment fixed at two years in the penitentiary.
The record is before this court without statement of facts or bills of exception. A number of matters are raised and presented by affidavits in connection with the motion for new trial. The motion for new trial as well as the affidavits referred to, were sworn to before appellant's attorneys. Such being the case, in conformity with the unbroken holdings of this court in such matters, the affidavits cannot be considered, nor can the motion for new trial be taken by us to *Page 299 
have been properly sworn to. Garza v. State, 65 Tex. Crim. 476, 145 S.W. Rep., 591; Hogan v. State, 66 Tex. Crim. 498, 147 S.W. Rep., 871. See p. 806, Vernon's Code of Criminal Procedure, for citation of other authorities.
The record presenting no error, an affirmance will be ordered.
Affirmed.